Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF NON-RESPONSIVE AMENDMENT

2.	The amendment filed on 04/14/22 amending all of the claims to require the gene combination PLP1, ANKRD1, and RSPO3, which is outside of the elected invention, and presenting only claims drawn to a non-elected invention is non-responsive (MPEP 821.03) and has not been entered. The remaining claims are not readable on the elected invention because if presented originally they would have been subjected to a restriction requirement.  The restriction requirement requires a single gene or single gene combination, and previously Applicant elected the single gene combination of PLP1 and ANKRD1.  Thus, the amended claims encompass a different single gene combination than the single gene combination which has been elected.  

Should Applicant wish to have the proposed amended claims examined, it is suggested that a divisional application be filed.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply for this letter beyond the maximum period of SIX MONTHS set by statute (35 USC 133).


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/02/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637